Citation Nr: 0031403	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased schedular rating for duodenal 
ulcer with vagotomy and hiatal hernia, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to May 
1988.  

In a January 1989 rating decision, service connection was 
granted for post operative vagotomy, duodenal ulcer and 
hiatal hernia.  A 20 percent disability rating was assigned.

The Department of Veterans Affairs (VA) Regional Office (RO) 
increased the veteran's disability rating for the disability 
at issue from 20 percent to 30 percent in March 1997.  The 
veteran appealed the denial of a disability rating greater 
than 30 percent.  He presented testimony during a 
videoconference hearing before the undersigned member of the 
Board of Veterans' Appeals (the Board) in February 1999.  The 
Board remanded the case to the RO for further evidentiary 
development in March 1999.   In May 2000, the RO issued a 
Supplemental Statement of the Case which continued to deny a 
disability rating in excess of 30 percent for the veteran's 
disability.  The veteran's claims folder was then returned to 
the Board.   


FINDING OF FACT

Manifestations of the veteran's service-connected disability 
include persistently recurrent epigastric distress, 
accompanied by substernal pain.  The veteran also has mild 
anemia which has been related to gastrointestinal bleeding.


CONCLUSION OF LAW

The criteria for a 40 percent schedular disability rating for 
duodenal ulcer with vagotomy and hiatal hernia have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7305, 7308, 7346, 7348 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his 
service-connected duodenal ulcer with vagotomy and hiatal 
hernia, which is currently rated 30 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Codes 7304-7346.  He feels that 
an increased rating is warranted because of the severity of 
his symptoms.  

In the interest of clarity, the Board will first set forth 
the factual background, followed by pertinent law and 
regulations and then an analysis of the claim.  

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

As noted in the Introduction, the veteran left military 
service in May 1988.  During a September 1988 VA physical 
examination, the veteran related a 15 year history of peptic 
ulcer disease; he underwent vagotomy in 1986.  On physical 
examination, his weight was recorded to be 194 pounds.  The 
examiner noted a 7 inch long incisional scar from the 
epigastrium towards the umbilicus.  The scar was not tender 
or painful.  An incisional hernia in the area of the scar 
near the umbilicus was noted.       
Diagnoses included history of peptic ulcer disease with 
surgery; hiatal hernia seen on upper gastrointestinal series; 
and incisional hernia.


In a January 1989 rating decision, service connection was 
granted for  post operative vagotomy, duodenal ulcer and 
hiatal hernia.  A 20 percent disability rating was assigned.  
Service connection was separately granted and a 
noncompensable rating was assigned for incisional hernia. 

A June 1996 private laboratory report indicates that the 
veteran's hematocrit was low.  

A September 1996 private gastroenterologist's report 
indicates that the veteran had a history of chest pain since 
January 1996, as well as reflux symptoms with some choking 
sensations sometimes and reflux of acidic fluid and gastric 
contents.  It was noted that a coronary study by 
catheterization in August 1996 was normal.  Clinically, the 
veteran weighed 218 pounds.  An esophagogastroduodenoscopy 
was recommended.  

A late September 1996 private endoscopy revealed that the 
veteran's stomal area was quite inflamed, as was the mucosa 
of the gastric pouch.  The pathological diagnosis of the 
gastric pouch biopsy was moderate chronic inflammation with 
moderate glandular atrophy.  The pathological diagnosis of 
the gastric stoma biopsy was mild chronic inflammation of the 
small intestine mucosa.

On VA examination in December 1996, the veteran reported 
epigastric pain on and off for years.  He reported that in 
1960, he had been found to have duodenal ulcers and hiatal 
hernia and that in 1986, he had a vagotomy with 3/4 of his 
stomach being removed.  After the surgery, he had no 
hematemesis or melena, but he continued to have occasional 
epigastric pain.  A few months before this examination, the 
veteran developed pain in his substernal area and a feeling 
of choking, and sometimes the symptoms would wake him up at 
night.  Subsequent evaluation revealed no cardiac disease, 
and then an endoscopic examination revealed gastroesophageal 
reflux.  He had been taking Prilosec 20 mg a day.  With this 
medication, he would have substernal chest pain less often, 
and it was no longer waking him up at night.  He had not had 
melena, hematemesis, nausea, or vomiting recently, and he had 
regular bowel movements.  He had gained about ten pounds 
recently.  Clinically, he was five foot eleven inches tall 
and weighed 221 pounds.  He was no acute distress and he was 
not anemic.  Abdominal examination revealed a large old 
surgical scar and no masses or tenderness.  Stool was 
yellowish and guaiac negative.  The diagnoses were status 
post vagotomy and partial gastrectomy due to duodenal ulcers, 
and gastroesophageal reflux disease.  

On private emergency room evaluation in May 1997, the veteran 
complained of shortness of breath and soreness to his mid 
chest.  An electrocardiogram normal.  The impression was 
esophagitis.  

The veteran was treated privately for chest pain in mid-May 
1997.  The assessment was esophagitis, rule out 
gastroesophageal reflux disease despite vagotomy and 
gastrectomy.  Later that month, he stated that he had had 
profuse vomiting over the previous weekend but that it had 
resolved.  He denied diarrhea and weight loss but stated that 
he had epigastric discomfort and a gurgling sensation 
sometimes in his mid abdominal area.  Clinically, he had mid 
abdominal and epigastric area tenderness.  The assessment was 
gastroesophageal reflux disease, rule out esophagitis.  

The veteran's hematocrit was low on private evaluation in 
late May 1997.  The veteran's hematocrit was at the low end 
of normal on private evaluation in late May 1997.  A stool 
for occult blood was negative.  A June 1997 private medical 
record indicates that the veteran had mild tenderness in his 
upper abdominal area, and that he was assessed with gastritis 
and severe symptoms of reflux esophagitis. 

A November 1997 private cardiology report indicates that a 
barium swallow revealed moderately severe gastroesophageal 
reflux.  It was felt that the veteran's chest pain was most 
likely secondary to gastroesophageal reflux.  

On private evaluation in January 1998, clinically, the 
veteran had abdominal pain and tenderness. Abdominal pain, 
anemia, and history of reflux esophagitis were assessed.

On private evaluation in May 1998, the veteran complained of 
chronic mild abdominal cramps.  Clinically, his abdomen was 
soft and nontender.  The assessment was mild anemia with a 
history of gastrointestinal bleeding.  
A June 1998 private medical evaluation assessed mid abdominal 
pain off and on, irritable bowel, off and on anemia, and 
symptoms of reflux esophagitis.  

In late January 1999, a private laboratory report from 
January 1999 revealed that the veteran's hematocrit was low.  
On private evaluation in February 1999, the veteran was 
assessed with anemia and severe off and on chest pain.  His 
weight was reported to be 219 pounds.

During the videoconference hearing which was held in February 
1999, the veteran stated that he had had many problems with 
chest pain due to his hiatal hernia.  His hiatal hernia with 
reflux tended to bother him quite a bit, causing a burning 
sensation as well as choking at night.  The choking and 
regurgitation would cause a bitter taste in his mouth about 
three to four times per month at night.  He would have 
diarrhea at least once a week sometimes.  He had used his 
vacation leave from work due to the disability.  He had lost 
about 12 days in the past twelve months.

On VA gastrointestinal examination in September 1999, it was 
noted that the veteran had had a Billroth I vagotomy/distal 
gastrectomy in November 1986 due to peptic ulcer disease, and 
that he developed gastroesophageal reflux after the 
operation.  He complained of mid abdominal cramps 
intermittently and of bloating in the mid-abdomen.  He also 
reported substernal pyrosis with a sour, bitter taste in his 
mouth and excess saliva production.  Clinically, the veteran 
was well nourished and well developed.  The assessments were 
status post Billroth I with gastropathy; bile acid reflux; 
and gastroparesis status post vagotomy.  


Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2000).  

The schedular criteria

The veteran's service-connected disability is rated under 
38 C.F.R. § 4.114, Diagnostic Codes 7305-7346.  See 38 C.F.R. 
§ 4.27 (2000) concerning the use of hyphenated rating codes 
in general.

Under 38 C.F.R. § 4.113, there are diseases of the digestive 
system, particularly within the abdomen which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress, pain, anemia, disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area do not lend themselves to distinct and separate 
disability evaluations without violating fundamental 
principles relating to pyramiding.  See also 38 C.F.R. § 
4.14.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (2000).

Under Diagnostic Code 7305 [duodenal ulcer], a 10 percent 
rating is assigned when the ulcer disability is mild, with 
recurring symptoms once or twice yearly.  A 20 percent rating 
is assignable when the disability is moderate, moderate with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A 40 percent rating is assignable 
when moderately severe with less than severe symptoms but 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
rating is assignable when the disability is severe, with pain 
only partially relieved by ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena; with manifestations of 
anemia or weight loss which is productive of definite 
impairment of health.  38 C.F.R. § 4.114; Diagnostic Code 
7305.

The words "slight", "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. 4.6 (1999).

A 30 percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; a 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.118, Diagnostic Code 7346.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is an 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(2000).

Other Diagnostic Codes are potentially available.  See the 
Board's March 1999 remand.

Under Diagnostic Code 7308 [post gastrectomy syndrome], a 20 
percent evaluation is warranted for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate post gastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe post gastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

Under the criteria of Diagnostic Code 7348 [vagotomy with 
pyloroplasty or gastroenterostomy], a 20 percent rating is 
warranted for recurrent ulcer with incomplete vagotomy.  A 30 
percent rating is warranted for symptoms and confirmed 
diagnosis of alkaline gastritis, or of confirmed persisting 
diarrhea.  Said surgery followed by demonstrably confirmative 
post-operative complications of stricture or continuing 
gastric retention, warrants a 40 percent evaluation.  That is 
the highest evaluation available under this code.  38 C.F.R. 
§ 4.114, Diagnostic Code 7348.

Analysis

Initial matters - duty to assist/standard of proof

VA has a statutory duty to assist the veteran with the 
development of evidence to support the claim.  38 U.S.C. § 
5103A.  In this case, the Board is satisfied that all 
relevant facts have been properly developed.  As reflected by 
the factual background section above, there is ample evidence 
with which to evaluate the veteran's service-connected 
disability.  The Board remanded this case in march 1999 so 
that additional evidentiary development, in particular 
examination of the veteran by an appropriate medical 
specialist, could be undertaken.  This was in fact 
accomplished.  There is no indication that there exist 
additional records which would aid in the Board's decision, 
and the veteran has identified no such records.  In addition, 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including by 
providing his testimony at a videoconference hearing before 
the undersigned in February 1999.  The Board concludes that 
the record is complete and there is no further duty to assist 
the veteran in developing his claim.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 4.3 (2000). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Analysis

The veteran's disability is currently rated as 30 percent 
disabling under Diagnostic Code 7305-7346.  

The veteran has persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal pain.  The veteran also has anemia, as reflected 
by a number of private medical records.  A May 1999 medical 
record appeared to link the veteran's mild anemia to a 
history of gastrointestinal bleeding.  

As noted above, in order for a 40 percent rating to be 
assigned under Diagnostic Code 7305, symptoms such as anemia 
and weight loss, as well as recurrent incapacitating 
episodes, must be present.  In this case, there is evidence 
of anemia but not of weight loss.  The veteran has testified 
concerning his incapacitating episodes, and the veteran has 
not reason to doubt the veteran's testimony.  Although all of 
the symptoms which would lead to the assignment of a 40 
percent rating under Diagnostic Code 7305 are not present, a 
substantial number of such symptoms are.  See 38 C.F.R. § 
4.21 (2000) [it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases].

In light of this evidence, the Board believes that a 
disability rating of 40 percent, which is indicative of 
moderately severe symptoms, is warranted under Diagnostic 
Code 7305.  See 38 C.F.R. § 4.7 (2000).

The Board must next determine whether a disability rating 
greater than 40 percent is warranted.  However, as explained 
below the manifestations required for a 60 percent rating 
under Diagnostic Code 7805 are not present.  

There is very little reported vomiting (the only specified 
instance was in a May 1997 private medical record).  There 
has been no material weight loss either.  Weight loss is 
judged in terms of height and weight and becomes important 
when there is an appreciable loss of weight which is 
sustained over a period of time.  38 C.F.R. § 4.112 (2000).  
The veteran was clinically described as well nourished on 
private evaluation in April 1998 and as well nourished and 
well developed at the time of the VA gastrointestinal 
examination in September 1999.  Moreover, he is 5'11" tall 
and weighed 218 pounds on private evaluation in September 
1996 and 219 pounds in February 1999, which is indicative of 
stability of his weight as well as not being evidence of 
significant weight loss.

There further is no hematemesis or melena.  Hematemesis and 
melena were both denied since the 1986 surgery at the time of 
the December 1996 VA examination, when a stool was guaiac 
negative, and there was no melena on private stool testing in 
May 1997.  The veteran does not have moderate anemia.  At 
times, the veteran has not been anemic, as reflected by the 
December 1996 private physician's notation that the veteran 
was not anemic, the private physician's May 1998 description 
of the veteran's condition as only mildly anemic, the June 
1998 private physician's description of on and off anemia; 
and the February 1999 private physician's reporting that 
slight anemia was present.  Moreover, there are not present 
other combinations productive of severe impairment of health.

For the same reasons, the veteran's disability is not 
consistent with the 60 percent criteria for hiatal hernia 
under Diagnostic Code 7346.  As discussed above, there is no 
indication of constant pain, vomiting hematemesis or melena.  
As indicated above, the veteran's anemia has been 
characterized as "mild", and there is no evidence of weight 
loss.  Indeed, his weight has been consistently reported as 
being over 200 pounds.     

In order to fulfill its duty to determine whether a higher 
schedular disability rating than 40 percent may be warranted, 
the Board will consider other Diagnostic Codes.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The criteria for a 60 percent rating under Diagnostic Code 
7308 are not met or nearly approximated, because the evidence 
does not show that the veteran has or nearly approximates 
severe post-gastrectomy syndrome.  There is no evidence of 
sweating, circulatory disturbances after meals, or 
hypoglycemic symptoms, the veteran does not have weight loss 
as contemplated by 38 C.F.R. § 4.112 (see the discussion 
regarding weight loss above), the medical records indicate 
that he is well nourished, and diarrhea has not been a major 
complaint.  The veteran denied having diarrhea on private 
evaluation in May 1997, and he indicated during his 
videoconference hearing in February 1999 that he would only 
sometimes have it at least once a week.

A schedular rating higher than 40 percent cannot be assigned 
under Diagnostic Code 7348, so evaluation of the veteran's 
disability under that Diagnostic Code would be fruitless.  

The Board is of course aware of the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) [evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition].  However, as noted 
above in the law and regulations section, 38 C.F.R. §§ 4.113 
and 4.14 prohibit separately rating gastrointestinal 
disabilities such as the one under consideration here.  The 
Board further notes in passing that the veteran's surgical 
scar with incisional hernia, which does constitute a separate 
disability, was in fact service connected in January 1989 and 
assigned a separate disability rating under Diagnostic Code 
7339 [postoperative ventral hernia].    

In light of the above reasons and bases, a 40 percent rating, 
but not higher, is warranted under the rating schedule for 
duodenal ulcer with vagotomy and hiatal hernia.  




CONTINUED ON NEXT PAGE


ORDER

Entitlement to a 40 percent disability rating is granted, 
subject to rules governing the payment of monetary benefits.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 4 -


- 1 -


